—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered September 18, 1990 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying his request to change his final declaration of delinquency date.
Judgment affirmed, without costs, upon the opinion of Justice S. Peter Feldstein.
Mahoney, P. J., Levine, Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs, upon the opinion of Justice S. Peter Feldstein.